

117 HR 4912 IH: CCP Businesses Registered Agent Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4912IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Letlow introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 190 of title 28, United States Code, to require businesses owned in whole or in part by the Chinese Communist Party or other organs of the People’s Republic of China to register an agent for the service of process in the United States, and for other purposes.1.Short titleThis Act may be cited as the CCP Businesses Registered Agent Act.2.Registration of agent(a)In generalChapter 190 of title 28, United States Code, is amended by adding at the end the following new section:5002.Registration of an agent for the service of process on covered entities(a)In generalA covered entity conducting business in the United States shall register with the Department of Commerce not less than one agent residing in the United States if the covered entity—(1)is owned by officers, members, or affiliates of the Chinese Communist Party, the People’s Liberation Army of China, or any governmental organ of the People’s Republic of China, including regional and local governments;(2)is traded in shares and such shares are held in majority by any individual or group of individuals who are officers, members, or affiliates of the Chinese Communist Party, the People’s Liberation Army of China, or any governmental organ of the People’s Republic of China, including regional and local governments;(3)is owned by individuals or other entities who reside or are headquartered outside of the United States and the majority of business earnings of the covered entity are derived from commerce with entities owned by officers, members, or affiliates of the Chinese Communist Party, the People’s Liberation Army of China, or any governmental organ of the People’s Republic of China, including regional and local governments of the Chinese Communist Party, of the People’s Liberation Army of China, or in the People’s Republic of China; or(4)is organized under the laws of, or has its principal place of business in, the People’s Republic of China.(b)FilingA registration required under subsection (a) shall be filed with the Department of Commerce not later than 30 days after—(1)the date of enactment of this Act; or(2)the departure of the previously registered agent from employment or contract with the covered entity.(c)Purpose of registered agent(1)AvailabilityA covered entity shall ensure that not less than one registered agent on whom process may be served is available at the business address of the registered agent each day from 9 a.m. to 5 p.m. in the time zone of the business address, excluding Saturdays, Sundays, and Federal holidays.(2)CommunicationThe registered agent shall be required to be available to accept service of process on behalf of the covered entity under which the agent is registered by the means of any communication included in the registration submitted to the Department of Commerce.(d)CooperationA registered agent shall cooperate in good faith with the United States Government and representatives of other individuals and entities.(e)Required informationThe registration submitted to the Department of Commerce shall include the following information:(1)The name of the covered entity registering an agent under this section.(2)The name of the Chief Executive Officer, President, Partner, Chairman, or other controlling individual of the covered entity.(3)The name of the individual who is being registered as the agent for the service of process.(4)The business address of the covered entity registering an agent under this section.(5)The business address of the individual who is being registered as the agent for the service of process.(6)Contact information, including an email address and phone number for the individual who is being registered as the agent for the service of process.(7)The date on which the agent shall begin to accept service of process under this section.(f)WebsiteThe information submitted to the Department of Commerce pursuant to this section shall be made available on a publicly accessible database on the website of the Department of Commerce.(g)Personal jurisdictionA covered entity that registers an agent under this section thereby consents to the personal jurisdiction of the State or Federal courts of the State in which the registered agent is located for the purpose of any regulatory proceeding or civil action relating to such covered entity.(h)DefinitionsIn this section:(1)Covered entityThe term covered entity means—(A)a corporation, partnership, association, organization, or other combination of persons established for the purpose of commercial activities; or(B)a trust or a fund established for the purpose of commercial activities.(2)Department of CommerceThe term Department of Commerce means the United States Department of Commerce..(b)Clerical amendmentThe table of sections for chapter 190 of title 28, United States Code, is amended by adding at the end the following:5002. Registration of an agent for the service of process on covered entities..